Opinion filed February 6, 2014




                                       In The

        Eleventh Court of Appeals
                                     __________

                                 No. 11-14-00001-CV
                                     __________

   ADAGE, INC. D/B/A NEIGHBORS CONVENIENCE STORE,
                        Appellant
                                         V.
                      MATTHEW FOWLER, Appellee


                     On Appeal from the 118th District Court
                                 Howard County, Texas
                            Trial Court Cause No. 49225


                     MEMORANDUM OPINION
      Adage, Inc. d/b/a Neighbors Convenience Store filed a notice of appeal from
the trial court’s order granting a new trial. By letter dated January 7, 2014, this
court informed Appellant that the order from which Appellant attempted to appeal
did not appear to be an appealable order. See Fruehauf Corp. v. Carrillo, 848
S.W.2d 83, 84 (Tex. 1993) (“An order granting a new trial is an unappealable,
interlocutory order.”).         We requested that Appellant respond on or before
January 17, 2014, and we informed Appellant that this appeal would be subject to
dismissal if Appellant failed to file a response and show grounds to continue the
appeal. TEX. R. APP. P. 42.3. Appellant has not filed a response.1
      Unless specifically authorized by statute, appeals may be taken only from
final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41
(Tex. 2007); Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001). The order
granting a new trial is not an appealable order. Fruehauf, 848 S.W.2d at 84.
Consequently, we have no jurisdiction to consider this appeal and, pursuant to
Rule 42.3(a), dismiss the appeal.
      This appeal is dismissed for want of jurisdiction.


                                                                         PER CURIAM


February 6, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




      1
       We note also that Appellant has failed to remit the required filing fee as requested by this court.

                                                    2